Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2013

                                   No. 04-13-00416-CR

                                Shelby David ALVAREZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR8598
                         Honorable Ernie Glenn, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on July 31, 2013.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk